OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                        AUSTIN
Koa   11. L. 8holton, Pega Zi
uon. Is. L.. Uholton,Pago4

     and fix the oollgrnutloato be pmld then wlthla
     the liaitatianahorula~r*sorlbohaad   dotaqiao
     thommbme   tm bo  pointedma  %nthmdlmmntiam
     0i.d6emutM7,   %   proper: Qrovided that    in
     no   0~88   m&U    8hm
                     corrlrrrloae8'Court 01:l
     aomborthuon? attw# to Wlrmoetlm             % t-
                                              appa
     5.atof uypram    udopu~,u.~t.atosokrk
                        the OatrJ oi awh order tho
                                 lueh
                                    lsla ta ntr deputie.
                        mtharla.dto.&i    iotthmi
      aididthtaid       lmmmtlma    mhm !G aot uoud
     Phe md       amout hor&Mtor   set out. TM
     oapmartlonuhLabrafbmm~tmthm                        dmptMm8,
     ...l.t.at. arol..rk.+Ww~~d               s   rg~
     viou .ohallbba ruuwb
     th e lb lla wl~    u wa ta r ...a    l




or aot tb8   uutl0a    .ta be pricrme(l by the porsoa mxMy4
lo wtltute
         th e
            dutlom at 8 llmrk;
Hon. Ii.L          StUton, Paa. l5


          #are u..blo tori.4 .ay mtatutory   .uthorlt~
whlob would authori.. cltlnbrfbe w~r2rci~lfx1om.~\rrt
of Yohfma Gowty, Pox.., or the ~-runtyittornmy  ELC
JohasoaCount;,'hnm,to apIoy m atmnographmrtormmld
a ma tylttoxaoyand pay for memo out of mousQ fahds.
Tour eeaond qortiloa 1s themtfc~n umuorod ln tho a.--
ti+o.
              Yo ult8tela y c o rletter th a t
                                             JohasoaCo ua tl
           hu~populatim    or 8!5,s11ammull&totha&8~
          Ia6 Yeaenl C*asus. Therefore,tho offiun*      sala-
 8w la mppl%ombleto Jduuoa Oouat7, Tezmm.
                 s~bdi~imi011     (d   0r   wkotioa   3s   0r.wti03.0    seib,
R.v%..d Civil Statute.             d   To..., .pplltibl. t. loaati..
hvlaaapagulatloaoftweatytbauaad                     (80000) lahabl-
tuitsoraore dlesmthmnom                       Ipu~&~aobalnotythou-
mmmd(190,000)
            lababltaak~mmomrdla(l
                                tm the tmt prmmmd-
lq Yadoml Cwmu, is &leable  te JohnsonCounty,
Tbxu, ad rm8asas f0llw.r
             *(a)me oami8d.onor8'  uurt      al8hor-
                                         ug ythe
        1%. tho mploynoat uf E stenogzmphw
                    rod w for mumhmmrrloom   opt or
                              fua4 at the aount to mm         amount
                                                10lmo.00)         D.l-


A.ud.hd
tho Caunty JWgo
l.h.bit.nt.0~

eoorbata mmImryauttomxmmmdtl,SOO.OO
                                  pmrmammm.
Hon.x.   L. Shelton, S's@ 6



tuad of the oaaty.
          we laalose berewlth   .oplo. of op&aau   x0..
o-18@& o-l~W4~0-lUQ     mUohaonblnfulIdlrowlo~
of ther&~erotowhiohtbeylu&tm.




            APF'FtOVEDm 27, 1940